The judgment complained of was for only $500, and was recovered for injuries alleged to have been received by plaintiff while a passenger on defendant's railway.
There is nothing in the application to show that the action was brought to recover a sum beyond that of which a County Court would have jurisdiction, and the jurisdiction of this court does not attach unless such a fact existed, although the judgment may have been tendered by a District Court.
The law provides, that "The judgment of the Courts of Civil Appeals shall be conclusive in all cases upon the facts of the case; and a judgment of such courts shall be conclusive on facts and law in the following cases, nor shall a writ of error be allowed thereto from the Supreme Court, to-wit: (1) Any civil case appealed from a County Court, or from a District Court when under the Constitution a County Court would have had original or appellate jurisdiction to try it, except in probate matters and in cases involving the revenue laws of the State Or the validity of a statute." Sec. 5, Act of April 13, 1892, Gen. Laws, p. 26.
The law regulating applications for writs of error requires the application to show that the case is one of which this court would have jurisdiction, and as this is not shown, the application will be dismissed. *Page 431 
We may suggest, however, that the application has been examined upon its merits, and if the jurisdictional facts were shown, the applicant would not be entitled to a writ of error.
The application will be dismissed.
Application dismissed.
Delivered March 9, 1893.